DETAILED ACTION
Status of Application
Claims 1, and 22-23 are cancelled.  Claims 25 and 26 are new.  Claims 2-21 and 24-26 are pending.  Claims 5-7, 9, and 14-15 are withdrawn.  Claims 2-4, 8, 10-13, 16-21 and 24-26 are under examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note that the examiner of record has changed.  See below for contact information.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Objections and Rejections Withdrawn
	The objection over claim 7 is withdrawn per applicant’s correction of the status identifier.  
	The rejection under USC 103 over Kim et al. in view of Sato et al. and Johnson et al. is withdrawn per applicant’s amendments and arguments.
	The rejection under USC 103 over Kim et al. in view of Sato et al. and Johnson et al. in view of Kim WO2014/077641 is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Kim et al. in view of Sato et al. and Johnson et al. in view Rohde et al. is withdrawn as the examiner is focusing on other rejections under USC 103 provided below.  Furthermore, although Johnson et al. still appeared relevant in regards to humidity levels that can occur (humidity is conditional in the environment and based on temperature and the presence of water vapor), in this continued examination, the examiner favored to use True Energy Solutions to make the point regarding humidity levels found in the home.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 10-13, 16-21, 24 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 2 and 21 is indefinite because the claims allow for the mixture of two or more cucurbiturils in powder form, adsorbed on a substrate, or in aerosol form, but then indicates “wherein the formation of the aerosol disperses the cucurbiturils..”, which indicates that the form has to be an aerosol.  Thus, it is unclear whether the other non-aerosol forms (powder form or adsorbed substrate form) would be capable of producing an aerosol or whether these other forms would be allowed at all if they are incapable of providing an aerosol to the moist environment.  Alternatively, another reading might be that the “wherein” clause only limits the method when the mixture is in the aerosol form.  For the purpose of compact prosecution, the examiner will read the claim as though all the forms are allowed and that the “wherein the formation of the aerosol” only applies to the aerosol form.  If applicant intends the method to necessitate an aerosol, then the applicant may consider deleting the other forms.  If the applicant intends this only to apply to the aerosol form, then applicant might consider the phrase of “wherein when the mixture is in aerosol form, the providing involves the formation of an aerosol of the mixture to disperse the curcurbiturils into the moist environment”.  
	Claims 3-4, 8, 10-13, 16-20, 24 and 26 are rejected for being dependent on an indefinite claim without repairing the issue of indefiniteness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

   	Claims 2-4, 8, 10-13, 16-19, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/077642) in view of Sato et al. (Analysis of Malodorous Substances of Human Feces), True Energy Solutions (What you need to know about bath fans and humidity, October 2015, https://www.trueenergysolutions.com/about-us/news-and-events/19262-what-you-need-to-know-about-bath-fans-and-humidity.html), and Parkhurst US 20050008531. 
The claims are treated only to the extent of the elected/expanded species of cucurbiturils.
Rejection:
Kim et al. teaches a method of removing odors with the use of a composition comprising cucurbit[7]uril (CB[7], abstract, [35-42]), which can be combined with cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20 in an amount of 0-35% ([42], mixtures of cucurbiturils). The amount of CB[7] may be from be 45% to 100% based on the total amount of cucurbituril [42]. The cucurbiturils are very effective at capturing odors and can be odors emitted from an odor emission material such as onion, garlic, pork, fish, fermented fish, mold, bacteria, body fluids, leather, sewage, industrial wastewater, or the like (claim 6, [49]). Kim also teaches the inclusion of additives such as fragrances [48]. Kim teaches and exemplifies removal of odors from odor emission materials with single cucurbiturils including CB[7] and CB[8], and crude CB[7] which is a 2:1 mixture of CB[7] and CB[6] (2/3 CB[7] is about 66.7% and 1/3 CB[6] is about 33.3%); in solution (example 2, see full document specifically areas cited).  Kim et al. teaches a method of removing odors with the use of a composition comprising CB[7] with other cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20 in an amount of 0-35% (paragraph 42).  Kim teaches spraying a solution of the composition onto odor emission materials (examples 1-3 of Kim)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of success as Kim et al. expressly teaches the combination of CB[7] with other cucurbiturils. The inclusion of CB[9] is also obvious as Kim et al. teaches the inclusion of other cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20 wherein the inclusion of CB[9] which is taught for the method is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific CB[9]. 
While Kim does not expressly teach the exact claimed values for the CB[8], they do overlap wherein even a slight overlap in range establishes a prima facie case of obviousness and would be obvious before the effective filing date of the claimed invention to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results for the recited range. With regards to the recited concentration of CB[7] to be less than 45% by weight of the total weight of cucurbituril in the composition in instant claim 12, Kim teaches the amount of CB[7] may be from be 45% to 100% based on the total amount of cucurbituril [42], wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I) (less than 45% includes various amounts such as 44.9%., 40%, 35%). Additionally, Kim et al. also demonstrates CB[7] can be in lower concentrations such as 25.6% (Example 1) in mixtures wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results for the recited range. 

Kim et al. does not expressly recite the relative humidity of the air of the most environment but does expressly teach the method of removing odors with the cucurbiturils emitted from an odor emission material such as onion, fish, body fluids,  sewage, industrial wastewater (claim 6, [49]). Feces is well known to be a body fluid and present in sewage and wastewater.  Kim does not teach powder forms, adsorption to substrates and aerosol.  
Sato et al. teaches that feces and sewage generated by feces are known to be a typical source of offensive odors in dwellings from a toilet, and the odor from the feces is generally attributed to various compounds including ammonia and pyridine (Abstract, Introduction). 
True Energy Solutions provides that although it is preferred to keep your home at a relative humidity of below 55%, conditions where the bathroom mirror fogs up means you’ve reached the dew point at 100% relative humidity.  True Energy Solutions further indicates that in colder conditions (such as a cold day), relative humidity can get higher more quickly with indication of 90…95…100%.  Thus, such humidity values are typical of bathrooms or areas where hot water is run, which are also areas where malodour control would be desired.  
Parkhurst teaches “The present invention relates to devices that contain a formulation for removing, in whole or in part, foul odors from the air. In certain embodiments the present invention provides odor-mitigating reagents (OMR) that are delivered by means of a spray dispenser” (abstract).  Parkhurst teaches deodorizers, air fresheners and the like (abstract).  
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the odor emanating from the bathroom toilet that has a relative humidity exceeding 99% as suggested by Sato et al. and True Energy Solutions and produce the claimed invention; as Kim et al. expressly teaches removing odors with the cucurbiturils emitted from an odor emission materials like sewage/bodily fluids and wastewater which includes feces in toilets as addressed by Sato et al. as it is typical source of offensive odors in dwellings and known to have a relative humidity over 99% with aerosol (flushing) as addressed by Johnson with a reasonable expectation of success.
When the composition recitations being used for the method are met (i.e. the cucurbiturils present for application for the recited malodor), the desired results and properties such as the binding constant between the cucurbituril and malodor are met, as any component that materially affects the composition being utilized and its properties would have to be present in the claim to be commensurate in scope.


	     Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (WO 2014/077642) in view of Sato et al. (Analysis of Malodorous Substances of Human Feces), True Energy Solutions (What you need to know about bath fans and humidity, October 2015, https://www.trueenergysolutions.com/about-us/news-and-events/19262-what-you-need-to-know-about-bath-fans-and-humidity.html) and Parkhurst US 20050008531 as applied to claims 2-4, 8, 10-13, 16-19, 21, and 24-26 in view of Kim et al. (WO2014/077641).
The claims are treated only to the extent of the elected/expanded species of cucurbiturils.
Rejection:
The teachings of Kim in view of Sato, True Energy Solutions and Parkhurst are addressed above.
Kim in view of Sato, True Energy Solutions and Parkhurst does not expressly teach complexing the cucurbiturils with fragrance but does teach the inclusion of additives such as fragrances like menthol, citronellol, and vanillin.   
Kim et al. (‘641) teaches that the same cucurbiturils including CB[7] and CB[8} can be complexed with fragrant molecules like menthol, citronellol, and vanillin; and used to remove odors and release the fragrant molecule ([25-32, 38], same field of endeavor).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to complex the cucurbiturils with fragrant molecules as suggested by Kim et al. (‘641)  and produce the claimed invention; as Kim et al. already teaches the inclusion of prima facie obvious to utilize the same taught components in a complex which is advantageous for the same field of endeavor (release of fragrance with removal of odor) with a reasonable expectation of success absent evidence of criticality for a specific fragrance.  

	     Claims 2-4, 8, 10-13, 16-19, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/077642) in view of Rohde et al. (U.S. Pat. Pub. 2003/0068295) and Yokoo et al. (Amount of Moisture Produced Inside Bathroom an Appurtenant Changing Room). 
The claims are treated only to the extent of the elected/expanded species of cucurbiturils.
Rejection:
Kim et al. teaches a method of removing odors with the use of a composition comprising cucurbit[7]uril (CB[7], abstract, [35-42]), which can be combined with cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20 in an amount of 0-35% ([42], mixtures of cucurbiturils). The amount of CB[7] may be from be 45% to 100% based on the total amount of cucurbituril [42]. The cucurbiturils are very effective at capturing odors and can be odors emitted from an odor emission material such as onion, garlic, pork, fish, fermented fish, mold, bacteria, body fluids, leather, sewage, industrial wastewater, or the like (claim 6, [49]). Kim also teaches the inclusion of additives such as fragrances [48]. Kim teaches and exemplifies removal of odors from odor emission materials with single cucurbiturils including CB[7] and CB[8], and crude CB[7] which is a 2:1 mixture of CB[7] and CB[6] (2/3 CB[7] is about 66.7% and 1/3 CB[6] is about 33.3%); prima facie obvious with a reasonable expectation of success. The inclusion of CB[9] is also obvious as Kim et al. teaches the inclusion of other cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20 wherein the inclusion of CB[9] which is taught for the method is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific CB[9]. 
While Kim does not expressly teach the exact claimed values for the CB[8], they do overlap wherein even a slight overlap in range establishes a prima facie case of obviousness and would be obvious before the effective filing date of the claimed invention to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results for the recited range. With regards to the recited concentration of CB[7] to be less than 45% by weight of the total weight of cucurbituril in the composition in instant claim 12, Kim teaches the amount of CB[7] may be from be 45% to 100% based on the total amount of cucurbituril [42], wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I) (less than 45% includes various amounts such as 44.9%., 40%, 35%). Additionally, Kim et al. also demonstrates CB[7] can be in lower concentrations such as 25.6% (Example 1) in mixtures wherein it would 
Kim is utilizing the cucurbiturils to capture odor materials and does not provide for the cucurbiturils to be bound to guest molecules.  One of ordinary skill in the art would look to use a major proportion of free cucurbiturils (up to 100% having no guest molecules) as these would capture more odor materials than those that have already captured a material.  Kim provides for cleaning of air (abstract, also example 3). 
Kim et al. does not expressly recite the relative humidity of the air of the most environment or the type of deodorizing product but does expressly teach the method of removing odors with the cucurbiturils emitted from an odor emission material such as onion, fish, body fluids, sewage, and wastewater (claim 6, [49]) and that the deodorizing product is in various forms like solutions. 
Rohde et al. teaches that known malodors in daily life include feces (sewage, body fluid), urine (sewage, body fluid), perspiration/sweat (bodily fluid), and kitchen odors such as onions and garlic ([2], kitchen odor - Example 6 (garlic, onion), bathroom odor – Example 5 (skatole/feces), sweat (skatole) – Example 2, claim 8). Rohde et al. also teaches that known forms for use include air fresheners in the form of aerosol or sprays including air freshener for bathroom malodors (household product, liquid/solution and sprays/solution, Example 9, and 13 [12, 159, 277-278]). Rohde teaches aerosol spray toward sources of odor (paragraphs 268-270).  Rohde teaches tissue wipes, wet wipes, air fresheners, liquid or gel form or odor neutralizers applied to a solid substrate (paragraph 159). Rohde teaches agents adsorbed to a carrier to ensure fine distribution (paragraph 139).  

Wherein it is obvious before the effective filing date of the claimed invention to utilize the odor removing composition such as an air freshener for the known malodors in daily life including feces (sewage, body fluid) and urine (sewage, body fluid) and sweat (bodily fluid) in a bathroom that has a relative humidity of 100% and above as suggested by Rohde et al. and Yokoo et al., and produce the claimed invention; as it is prima facie obvious to utilize a composition for odor removal for the known daily types of malodor like bathroom odors including feces (sewage/bodily fluid) and urine (sewage/bodily fluid) and sweat (bodily fluid) which are embraced by Kim (sewage/bodily fluids) under all conditions including during and after a bath/shower known to have a relative humidity of 100% and above with a reasonable expectation of success. It is also prima facie obvious to use the composition  in the known types of deodorizing products such as air fresheners in the form of aerosol or sprays with a reasonable expectation of success absent evidence of criticality for the specific type of deodorizing product. When the composition recitations being used for the method are met (i.e. the cucurbiturils present for application for the recited malodor), the desired results and properties such as the binding constant between the cucurbituril and malodor are met, as any component that materially affects the composition being utilized and its properties would have to be present in the claim to be commensurate in scope.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/077642) in view of Rohde et al. (U.S. Pat. Pub. 2003/0068295) and Yokoo et al. (Amount .
Rejection:
The teachings of Kim in view of Rohde and Yokoo are addressed above.
Kim in view of Rohde and Yokoo does not expressly teach complexing the cucurbiturils with fragrance but does teach the inclusion of additives such as fragrances like menthol, citronellol, and vanillin.   
Kim et al. (‘641) teaches that the same cucurbiturils including CB[7] and CB[8} can be complexed with fragrant molecules like menthol, citronellol, and vanillin; and used to remove odors and release the fragrant molecule ([25-32, 38], same field of endeavor).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to complex the cucurbiturils with fragrant molecules as suggested by Kim et al. (‘641)  and produce the claimed invention; as Kim et al. already teaches the inclusion of fragrances with cucurbiturils for odor removal, and Kim et al. (‘641) teaches that the same cucurbiturils can be complexed with the same fragrances to release the fragrant molecule when removing odors which is the same field of endeavor, wherein it is prima facie obvious to utilize the same taught components in a complex which is advantageous for the same field of endeavor (release of fragrance with removal of odor) with a reasonable expectation of success absent evidence of criticality for a specific fragrance.  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that Kim merely teaches aqueous solutions that include cucurbiturils for odor removal, but does not provide for the other forms now listed in claim 2.  However, the 
	Applicant argues that the data from Johnson et al. was artificially generated.  The examiner would still contend that such humidity levels are normally achievable under conditions whether artificial or not.  As this is a request for continued examination, the examiner has provided another reference in place of Johnson regarding humidity in order to satisfy the applicant’s concerns.  The motivation to use odor control agents in areas of a home like bathrooms has been established by the prior art.
	As the combined references continue to teach the limitations of the instant claims, the rejections under USC 103 containing previously cited prior art are maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 2-4, 10-13, 16-21, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 in view of claim 1 of U.S. Patent 10695277 (previously presented Application No. 16/077852) in view of Rohde et al. (U.S. Pat. Pub. 2003/0068295) and Yokoo et al. (Amount of Moisture Produced Inside Bathroom an Appurtenant Changing Room). 

The patented claim does not expressly teach the relative humidity of the air of the moist environment, but does teach treating/counteracting the malodour with a mixture of cucurbiturils complexed with one or more fragrance; and “malodour” is defined to include odors from human/pet body such as perspiration and excretion like sweat, urine and faecal (moist environments). 
Rohde et al. teaches that known malodors in daily life include feces (sewage, body fluid), urine (sewage, body fluid), and perspiration/sweat (bodily fluid) ([2], bathroom odor – Example 5 (skatole/feces), sweat (skatole) – Example 2, claim 8). Rohde et al. also teaches that known forms for use include air fresheners in the form of aerosol or sprays including air freshener for bathroom malodors (household product, liquid/solution and sprays/solution, Example 9, and 13 [12, 159, 277-278]). 
Yokoo et al. teaches that the relative humidity of a bathroom reached 100% and beyond, after opening the cover for the bath tub and letting the shower run (Conclusion).
Wherein it is obvious before the effective filing date of the claimed invention to counteract the bathroom malodour like feces and urine and sweat in a bathroom that has a prima facie obvious to counter the odor in the room that it occurs under all conditions including during and after a bath/shower known to have a relative humidity of 100% and above with a reasonable expectation of success. It is also prima facie obvious to use the composition  in the known types of deodorizing products such as air fresheners in the form of aerosol or sprays with a reasonable expectation of success absent evidence of criticality for the specific type of deodorizing product. When the composition recitations being used for the method are met (i.e. the cucurbiturils present for application for the recited malodor), the desired results and properties such as the binding constant between the cucurbituril and malodor are met, as any component that materially affects the composition being utilized and its properties would have to be present in the claim to be commensurate in scope.

Claims 2-4, 8, 10-13, 16-21, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of US Patent 10881592 in view of Kim et al. (WO2014/077641) and Rohde et al. (U.S. Pat. Pub. 2003/0068295) and Yokoo et al. (Amount of Moisture Produced Inside Bathroom an Appurtenant Changing Room). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim is directed to a method of counteracting malodour comprising a composition with a mixture of cucurbiturils. Copending claim 16 recites the source of 
The copending claims do not expressly address the specific mixture of cucurbiturils but does teach method of counteracting malodour from human or animal sweat, faeces or urine, comprising a composition with a mixture of cucurbiturils. It is well known that the removal of faeces, urine, and sweat occurs in the bathroom (toilet, shower).
Kim et al. (‘641) teaches that cucurbiturils including CB[7] and in combination with cucurbiturils of Formula 1 of n = 4 to 6 and 8 to 20, like CB[8]; can be complexed with fragrant molecules like menthol, citronellol, and vanillin; and used to remove odors and release the fragrant molecule ([25-32, 38], same field of endeavor).
Rohde et al. teaches that known malodors in daily life include feces, urine, and perspiration/sweat ([2], bathroom odor – Example 5 (skatole/feces), sweat (skatole) – Example 2, claim 8). Rohde et al. also teaches that known forms for use include air fresheners in the form of aerosol or sprays including air freshener for bathroom malodors (household product, liquid/solution and sprays/solution, Example 9, and 13 [12, 159, 277-278]). 
Yokoo et al. teaches that the relative humidity of a bathroom reached 100% and beyond, after opening the cover for the bath tub and letting the shower run (Conclusion).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CB[7] in combination with other cucurbiturils like CB[8] for their known use of odor removal with a reasonable expectation of success. It would also be obvious to complex the cucurbiturils with fragrant molecules as Kim et al. (‘641) teaches that the cucurbiturils can be complexed with the fragrances to release the fragrant molecule when removing odors which is the same field of endeavor, wherein it is prima facie obvious to utilize prima facie obvious to counter the odor where it occurs under all conditions including during and after a bath/shower known to have a relative humidity of 100% and above with a reasonable expectation of success. It is also prima facie obvious to use the composition  in the known types of deodorizing products such as air fresheners in the form of aerosol or sprays with a reasonable expectation of success absent evidence of criticality for the specific type of deodorizing product. When the composition recitations being used for the method are met (i.e. the cucurbiturils present for application for the recited malodor), the desired results and properties such as the binding constant between the cucurbituril and malodor are met, as any component that materially affects the composition being utilized and its properties would have to be present in the claim to be commensurate in scope.

Response to Applicant’s Arguments
	The applicant traverses these rejections for obviousness-type double patenting for similar reasons as were argued for the rejections under USC 103.  As the combination of the previously patented claims in combination with prior art would make the instant claims obvious over such patents, the rejections are maintained.  Note the claims provide the basis to use mixtures of 

Conclusion
Claims 2-4, 8, 10-13, 16-21, and 24-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MARK V STEVENS/Primary Examiner, Art Unit 1613